
	
		II
		112th CONGRESS
		1st Session
		S. 1314
		IN THE SENATE OF THE UNITED STATES
		
			June 30, 2011
			Mr. Tester (for himself
			 and Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to require the
		  Secretary of Labor to establish minimum funding levels for States for the
		  support of disabled veterans' outreach program specialists and local veterans'
		  employment representatives, and for other purposes.
	
	
		1.Minimum funding levels for
			 disabled veterans' outreach program specialists and local veterans' employment
			 representatives
			(a)In
			 generalClause (iii) of
			 section 4102A(c)(2)(B) of title 38, United States Code, is amended to read as
			 follows:
				
					(i)(I)In carrying out this paragraph, the
				Secretary shall establish minimum funding levels and may establish
				hold-harmless criteria for States.
						(II)Except as provided in subclause (III), at a
				minimum, the minimum funding levels establish under subclause (I) shall ensure
				that each State receives sufficient funding to support at least one disabled
				veterans' outreach program specialist appointed under section 4103A(a)(1) of
				this title and one local veterans' employment representative assigned under
				section 4104(b) of this title per 5,000 square miles of service delivery area
				within the State.
						(III)In determining minimum funding levels under
				subclause (II), the Secretary may exclude consideration of counties with a
				population density of less than one person per square
				mile.
						.
			(b)Report
				(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Secretary of Labor shall submit to Congress a report on the
			 effect of the amendment made by subsection (a) on veterans who reside in highly
			 rural areas.
				(2)ElementsThe
			 report required by paragraph (1) shall include the following:
					(A)A description of
			 the effect of the amendment made by subsection (a) on veterans who reside in
			 highly rural areas.
					(B)Such
			 recommendations for legislative or administrative action as the Secretary
			 considers appropriate to improve the provision of contracts and grants under
			 section 4102A(b)(5) of such title to meet the needs of veterans who reside in
			 highly rural areas and are eligible for services furnished under chapter 41 of
			 such title.
					(3)Highly rural
			 definedIn this subsection, the term highly rural,
			 in the case of an area, means that the area consists of a county or counties
			 having a population of less than seven persons per square mile.
				
